Citation Nr: 0118501	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  94-15 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION


The veteran served on active duty from April 1969 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 decision of the 
Chicago, Illinois, RO which found that new and material 
evidence had not been submitted to reopen a claim of service 
connection for PTSD.

As indicated above, this was not the first time that the RO 
had denied a claim of service connection for PTSD.  
Specifically, in September 1987, the RO had previously denied 
a claim of service connection for PTSD and that denial became 
final.  38 C.F.R. § 20.1103.  Thereafter, after perfecting an 
appeal to the September 1993 RO decision, the appeal came 
before the Board on a number of occasions.  In June 1996, the 
Board remanded the appeal for compliance with due process 
requirements.  In April 1999, the Board found that new and 
material evidence had been submitted to reopen the claim and 
thereafter denied the claim on the merits.  In January 2000, 
the Board vacated its April 1999 decision.  And, in February 
2000, after a de novo review, the Board found that new and 
material evidence had been filed to reopen the claim and 
remanded the appeal for further evidentiary development.


REMAND

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in- service stressor.  See 38 C.F.R. 
3.304(f) (2000).

The veteran essentially contends, through statements to the 
RO, his VA therapists and examiners, as well as testimony at 
a September 1997 personal hearing, that he has PTSD as the 
result of his experiences in the Republic of Vietnam.  
Specifically, he reported that on his way to the Republic of 
Vietnam in 1970 his airplane caught fire and almost crashed.  
However, the pilot was able to regain control, turn around 
the plan, and make it safely back to Anchorage, Alaska, were 
he landed.  Thereafter, he reported that, while in the 
Republic of Vietnam, he was stationed at an air base in Tay 
Ninh where rocket and mortar attacks occurred regularly, that 
he was involved in firefights, and his duties included bunker 
guard duty and driving a petroleum truck.

The RO essentially denied the veteran's claim for service 
connection for PTSD on the basis that the evidence available 
for review was inadequate to establish that a stressful 
experience occurred during service or that the veteran had a 
confirmed diagnosis of PTSD.  However, the Board's review of 
the evidence indicates that the veteran has asserted in-
service stressful experiences, has been diagnosed with PTSD 
by his VA psychiatrist, and that some claimed stressful 
incidents during service appear to have been independently 
corroborated by satisfactory service evidence.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (2000); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  Participation in combat, a 
determination that is to be made on a case by case basis, 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

As noted in the prior remand, the evidence of records does 
not clearly establish that he engaged in combat with the 
enemy in service.  His military records show that he was a 
duty soldier and heavy vehicle driver, and that he served in 
the Republic of Vietnam from January 1970 to November 1970 
with the 228th Supply and Service Company (288th S&S Co), 148th 
S&S Co, and the 54th Ordnance Co.  He was awarded the 
National Defense Service Medal, Republic of Vietnam Campaign 
Medal, and Vietnam Service Medal. 

However, in July 1998, in response to VA inquiry, the U.S. 
Armed Services Center for Research of Units Records 
(USASCRUR) submitted extracts of an Operational Report - 
Lessons Learned for the period ending April 30, 1970, for the 
29th General Support Group.  USASCRUR reported that the 29th 
General Support Group was the higher headquarters of the 
units to which the veteran was a member while in the Republic 
of Vietnam.  Moreover, the information provided by USASCRUR 
document seven attacks against Tay Ninh which was the base 
camp area location of the 228th S&S Co during the veteran's 
tour in the Republic of Vietnam.

Specifically, the Operational Report - Lessons Learned 
reported that on February 17, 1970, 20 mortar rounds impacted 
in the base camp in Tay Ninh.  On February 27, 1970, 25 
mortar rounds impacted in the base camp.  On March 12, 1970, 
30 mortar rounds impacted in the base camp.  In each of these 
instances, there were no casualties or damages at 29th Group 
facilities.  On March 30, 1970, an unknown sized enemy force 
attacked the base camp.  The attack consisted of sappers and 
during that time 16 mortar rounds, 2 rockets, and an unknown 
number of additional types of mortar rounds impacted in the 
base camp.  On that occasion, seven U.S. soldiers were 
wounded in action, five enemy soldiers were killed in action, 
and two prisoners were captured.  On April 1, 1970, 8 mortar 
rounds impacted in the base camp and 5 U.S. soldiers were 
wounded in action.  On April 3, 1970, 3 rockets impacted in 
the base camp and one U.S. soldier was wounded in action.  
Lastly, on April 11, 1970, 10 to 15 mortar rounds impacted in 
the base camp but there were no casualties or damages at 29th 
Group facilities.

In Suozzi v. Brown, 10 Vet. App. 307, 311 (1997), the United 
States Court of Appeals for Veterans Claims (Court) held that 
by requiring corroboration of every detail, including the 
veteran's personal participation, VA defined "corroboration" 
far too narrowly.  In Suozzi, the Court found that a radio 
log, which showed that the veteran's company had come under 
attack, was new and material evidence to warrant reopening a 
claim for service connection for PTSD, despite the fact that 
the radio log did not identify the veteran's participation.  
The Court further stressed that the evidence favorably 
corroborated the veteran's alleged in-service stressor.  Id.

In light of the foregoing, the Board concludes that the 
evidence of record establishes at least part of one of the 
veteran's claimed stressors.  That is, it verifies that Tay 
Ninh, the base camp area location of the 228th S&S Co. during 
the veteran's tour in the Republic of Vietnam, was subject to 
seven mortar and rocket attacks while the veteran was 
assigned to the 228th S&S Co.

However, in addition to verification of an in-service 
stressor, service connection for PTSD also requires a current 
diagnosis of PTSD, and medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  The Board finds that the evidence of 
record does not sufficiently resolve the question of whether 
the veteran currently has PTSD as a result of his verified 
in- service stressful experiences.

The medical evidence of record shows that the veteran was 
first diagnosed with PTSD in November 1995.  Specifically, in 
a November 1995 letter a VA physician from the Lakeside VA 
Medical Center (VAMC) related that the veteran was his 
patient and that he was receiving treatment in the mental 
health clinic for PTSD and schizoaffective disorder.  It was 
further related that the veteran's PTSD resulted from his 
combat exposure in the Republic of Vietnam.  Next, it was 
noted that the veteran's adverse symptomology included 
flashbacks, nightmares, delusions of his experiences in the 
Republic of Vietnam, hypervigilance, being startled easily, 
sleeping difficulties, and avoidance situations.  It was also 
noted that the veteran had had approximately thirty earlier 
psychiatric admissions, both at VA facilities and state 
hospitals.

Thereafter, following the Board's February 2000 remand, the 
veteran's VA psychiatrist, examined the veteran on one 
occasions and provided VA with four statements as to whether 
she though the veteran had PTSD.  However, as will be seen 
below, given the confusion as to what the RO told the 
veteran's psychiatrist (see RO memorandum dated in February 
2000 and May 2000), as well as the equivocal opinions she 
provided, another remand is required to obtain a clarifying 
medical opinion.  See 38 C.F.R. § 19.9 (2000); Colvin v. 
Derwinski 1 Vet. App. 171, 175 (1991).

Specifically, in April 2000, the veteran's psychiatrist 
reported that the veteran was a patient of hers and that he 
received treatment at the mental health clinic for, among 
other things, "combat related PTSD" and schizophrenia.  It 
was further related that the veteran, while in military 
service, had been on an airplane that caught fire and had 
come close to crashing.  It was also reported that the 
veteran claimed that he had been assigned to an area that had 
been under continual bombardment for six months.  In 
addition, it was reported that the veteran continued to 
experience adverse PTSD symptomology and his history included 
approximately forty psychiatric admissions, both at VA 
facilities and state hospitals.

Thereafter, in a May 1, 2000, report, she reported that the 
veteran had been in treatment with the examiner for several 
years and he was being treated for schizophrenia.  Next, it 
was reported that, "[a]lthough the veteran claims [that] for 
at least six months during [his time in military service he] 
spent [time] in an area [that was] under continual bombing, 
the VA Memorandum[,] dated February 15, 2000[,] indicates 
that this may not be true."  Additionally, she opined that ". 
. . there is no verified military stressor, according to the 
VA Memorandum . . . that could support a diagnosis of PTSD. . 
. [and] [t]herefore, it is my opinion that it is not at least 
as likely as not that this veteran has PTSD."  The diagnosis 
was schizophrenia.

In a May 13, 2000, report she opined, after a re-review of 
the record, that "[t]here are no service related stressors 
that could support a diagnosis of PTSD."  Once again, the 
diagnosis was schizophrenia.

However, in August 2000, she reported that she had been 
treating the veteran for over ten years and his adverse 
psychiatric symptomology included schizophrenia, poly-
substance abuse (in full remission), and PTSD due to the 
veteran's experiences in the Republic of Vietnam.  
Thereafter, it was opined that, "[a]t times the schizophrenia 
is the predominant illness . . . This vet[eran] also has 
signs [and] symptoms of PTSD . . . Any traumatic experiences 
will have a greater effect on [the veteran] than on someone 
without his diagnosis of schizophrenia."  Lastly, she also 
offered that the veteran had ". . . always been a reliable 
historian and reporter of his symptoms."

The Board notes that while the veteran's psychiatrist, in her 
first post-remand opinion, diagnosed PTSD, she did so based 
on a belief that the veteran had been on an airplane that 
caught fire and had come close to crashing and/or that the 
veteran had been under continual bombardment for six months 
while in the Republic of Vietnam.  Thereafter, the veteran's 
psychiatrist, like the earlier VA physician (see November 
1995 letter), based her diagnosis of PTSD on the veteran's 
claim that he had been exposed to combat while in the 
Republic of Vietnam.  Hence, there is no medical opinion that 
indicates that the verified in-service stressful experiences 
that the Board has found is corroborated by the record (being 
assigned to a unit whose base camp was subject to seven 
mortar and rocket attacks during the time the veteran served 
in the Republic of Vietnam) are sufficient to support a 
diagnosis of PTSD.

Moreover, the Board finds it troubling that the veteran's 
psychiatrist, in her post-remand statements, also opined that 
". . . it is not at least as likely as not that this veteran 
has PTSD," "[t]here are no service related stressors that 
could support a diagnosis of PTSD," and, in her last 
statement, appears to opine that the veteran has "PTSD-like 
symptoms" without definitively diagnosing PTSD.  The Board 
also finds it troubling that no diagnosis was rendered by any 
other VA examiner, nor do VA treatment records in any 
specific diagnosis or reference to PTSD.  See e.g., VA 
examinations dated in August 1980 (diagnosed schizophrenia), 
April 1987 (diagnosed undifferentiated schizophrenia), June 
1992 (diagnosed chronic undifferentiated schizophrenia, in 
partial remission), and November 1998 (diagnosed 
schizophrenia); March 1980 list of hospitalizations from the 
Illinois Department of Mental Health showing numerous periods 
of hospitalization from February 1973 to July 1979 (during 
the first hospitalizations, the veteran was diagnosed with an 
acute psychotic episode and inadequate personality; 
thereafter he was diagnosed with schizophrenia except for one 
occasion when the diagnosis was situational reaction); 
treatment records from Tinley Park Mental Health Center and 
Chicago Reed Mental Health Center dated in 1979 (diagnosed 
acute psychotic episodes, inadequate personality, paranoid 
schizophrenia, and paranoid schizophrenia associated with 
drug abuse and alcoholism); VA hospitalization records dated 
May to June 1979, July to August 1979, September to October 
1981, March 1990, and December 1992 (diagnosed schizophrenia 
as well as, on occasion, alcohol and marijuana dependence); 
and VA treatment records dated August 1984 to March 1985, 
January 1989 to July 1996, and July 1996 to May 2000 
(primarily show complaints and/or treatment for 
schizophrenia).

Under these circumstances, the Board finds that, after 
associating with the claims file all pertinent outstanding 
medical records, the RO should arrange for the veteran to 
undergo additional examination by a panel of two 
psychiatrists.  Such a consensus medical opinion.  Such 
opinion is needed to resolve the issue on appeal,, even 
though it will, regrettably, further delay a decision on the 
merits of the claim.  The veteran is hereby advised that 
failure to report to any such scheduled examinations, without 
good cause, may well result in a denial of that claim.  See 
38 C.F.R. § 3.655 (2000).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
veteran and death of an immediate family member.  Id.  If the 
veteran does not report to any scheduled examination, the RO 
should obtain and associate with the record any notice(s) 
sent to him concerning such examination.

Lastly, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, on remand, VA must 
ensure compliance with the notice and duty to assist 
provisions contained in the new law.  Id.  This should 
include consideration of whether any additional notification 
or development action is required under the Act.  VA is 
required to notify the claimant of the evidence necessary to 
complete the application for the benefit sought, as well as 
of its efforts to procure relevant evidence.  A claim may be 
decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim. 

To ensure full compliance with the Act, the RO should, in 
addition to the actions requested above, undertake any other 
indicated development and/or notification action while the 
matter is in remand status.  

Accordingly, this case is hereby REMANDED to the RO for the 
following development and action:

1. After associating with the claims file 
all outstanding pertinent medical 
evidence, the RO should schedule the 
veteran for a VA psychiatric examination 
by a panel of two psychiatrists (who 
have not previously examined the 
veteran, if feasible).  It is imperative 
that the entire claims file, to include 
a complete copy of this REMAND, be 
provided to, and reviewed by, the panel 
of psychiatrists designated to examine 
the veteran.  Psychological testing 
should be conducted, and all clinical 
findings should be reported in detail.  
The examiners should render a consensus 
opinion as to whether it is at least as 
likely as not that the veteran has PTSD 
is a result of the only currently 
verified in-service experiences (i.e., 
being assigned to a unit whose base camp 
was subject to seven mortar and rocket 
attacks during the time the veteran 
served in the Republic of Vietnam).   
The examiners are instructed that only 
those corroborated experiences may be 
considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms.  The 
examiners should render a multi-axial 
diagnosis, specifically indicating 
whether the veteran suffers multiple 
psychiatric disorders, including both 
PTSD and schizophrenia, and the 
likelihood that the veteran's 
schizophrenia could mask PTSD symptoms.  
If a diagnosis of PTSD is deemed 
appropriate, the examiners should 
explain how the diagnostic criteria of 
the Fourth Edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV) are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis, 
and comment upon the link between the 
current symptomatology and the stressors 
established by the record.  The report 
of the examination must include the 
rationale underlying all opinions 
expressed, citing, as appropriate, to 
specific evidence in the record and 
medical authority.  The report should be 
associated with the other evidence on 
file in the veteran's claims file.  

2. If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

3. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

5. After completion of the above 
requested development, and any other 
indicated development and/or 
notification action, the RO should 
adjudicate the claim on appeal in 
light of all pertinent evidence (to 
include all that associated with the 
claims file since the February 2001 
supplemental statement of the case) 
and all pertinent legal authority.  
The RO must provide adequate reasons 
and bases for its determination.

6. If any of the benefits sought on 
appeal continue to be denied, the RO 
should furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case, 
and afford them the opportunity to 
provide written or other argument in 
response thereto before the claims 
file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

